DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the received well log data” in line 5.  There is insufficient antecedent basis for this limitation in the claim- the “well log data” recited previously in the claim is extracted, not received. Claims 8 and 15 recite similar limitations and similar analysis applies to them.
Regarding claims 2, 9, and 16, the phrase "and the like" renders the claim(s) indefinite because the claims include elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 4 recites the limitation “the energy company” in line 2 and “the logging operation” in line 3.  There is insufficient antecedent basis for these limitations in the claim. Claims 11 and 18 recite similar limitations and similar analysis applies to them.
Claim 5 recites the limitation "the intermediate vector" in line 7.  There is insufficient antecedent basis for this limitation in the claim, since there are multiple intermediate vectors in claim 1, on which claim 5 depends. Claims 12 and 19 recite similar limitations and similar analysis applies to them.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tong (U.S. Publication 2018/0232342) in view of Halsey (U.S. Publication 2020/0124753).

As to claim 1, Tong discloses a computer-implemented method using cognitive analysis for well log interpretation, comprising: 
extracting, by one or more processors (p. 1, section 0007; p. 8, section 0122), well log data from a plurality of well logs (p. 2, section 0039; p. 3, sections 0046-0048; data regarding at least one well is selected and acquired from the well log database storing data for well logs of multiple different wells; geology data corresponding to the well log is also acquired); 
identifying, by the one or more processors, geometric features, specific values, and well attributes from the received well log data (p. 2, section 0040-p. 3, section 0048; depths that would read on geometric features, rock type and property information that would read on specific values, and variables associated with the well that would read on well attributes are identified as training data and stored); 
generating, by the one or more processors, intermediate vectors (fig. 8; fig. 11; vectors that are used to create further output vectors, thus reading on “intermediate”, are created); 
arranging, by the one or more processors, the intermediate vectors based on a relevance for identifying petrophysical properties (fig. 11; p. 6, section 0101-p. 7, section 0119; the intermediate vectors are arranged by a weighting based on similarity between measurement that also indicates relevancy for particular property identification associated with the petrophysical system, such as “rock type”); 
combining, by the one or more processors, the intermediate vectors to create a fusion vector (fig. 8; element 430; fig. 11; p. 4, section 0059-0064; p. 6, section 0101-0104; vectors are combined to create a fused output vector; weighting of vectors to create a combined/fused vector can be by a similarity degree);
and identifying, by the one or more processors, properties based on the fusion vector (p. 4, section 0059-0065; p. 6, section 0104-p. 7, section 0105; data properties for a geology report are inferred and generated).
Tong does not disclose, but Halsey does disclose embedding, by the one or more processors, the geometric features, the specific values and the well attributes (p. 4, section 0049-p. 5, section 0050; p. 8, sections 0065-0066; data from the well log, well test, and seismic parameters which can correspond to specific values and well attributes, and physical parameters which would correspond to geometric features are plotted/embedded in a feature space) and based on the embedded geometric features, specific values and well attributes, generating intermediate vectors (p. 6, section 0053; the original data vectors can be transformed to feature vectors, which would read on intermediate vectors, since the feature vectors are not the final output), and that the properties identified are reservoir layers (p. 4, section 0045-0047; p. 4, section 0049-p. 5, section 0051; properties corresponding to identifying reservoir layer data and  modeling reservoir layers are derived). The motivation for this is to aid and support business decisions and optimally determine quantities of interest (p. 2, sections 0011-0013). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tong to embed geometric features, specific values and well attributes, generate intermediate vectors based on the embedded geometric features, specific values and well attributes, and identify reservoir layers in order to aid and support business decisions and optimally determine quantities of interest as taught by Halsey.

As to claim 7, Tong discloses wherein identifying the properties based on the fusion vector is based on a convolutional neural networks approach (fig. 9; p. 4, sections 0059-0062; p. 4, sections 0067-0070). Tong does not disclose, but Halsey does disclose identifying reservoir layers, as noted in the rejection to claim 1. Further, Halsey identifies based on a neural network approach (p. 13, section 0108). Motivation for the combination is found in the rejection to claim 1.

As to claim 8, see the rejection to claim 1. Further, Tong discloses a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (fig. 1; p. 2, sections 0026-0029; the storage device stores programs that are loaded into the memory for execution by the processor).

As to claim 14, see the rejection to claim 7.

As to claim 15, see the rejections to claims 1 and 8.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Halsey and further in view of Aldred (U.S. Patent 10,400,590).

As to claim 3, Tong wherein the specific values comprise a rock type (fig. 15; p. 7, section 0108). Tong does not disclose, but Aldred does disclose the specific values comprising a grain size and a bed thickness (col. 4, line 3-col. 5, line 42; col. 10, lines 1-33; col. 14, lines 40-60; grain density and size are identified, as is the thickness of the bed). The motivation for this is to plan oil production from a reservoir (col. 1, lines 22-40). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tong and Halsey to use specific values comprising a grain size and a bed thickness in order to plan oil production from a reservoir as taught by Aldred.

As to claim 10, see the rejection to claim 3.

As to claim 17, see the rejection to claim 3.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Halsey and further in view of Sodhani (U.S. Publication 2019/0034801) and Huang (U.S. Publication 2020/0104650).

As to claim 5, Tong discloses combining the intermediate vectors to create the fusion vector further comprises selecting an intermediate vector (fig. 8; element 430; fig. 11; p. 4, section 0059-0064; p. 6, section 0101-0104; vectors are combined and selected to create a fused output vector; weighting of vectors to create a combined/fused vector can be by a similarity degree) and that the properties evaluated are geometric features, specific values and well attributes (p. 2, section 0040-p. 3, section 0048; depths that would read on geometric features, rock type and property information that would read on specific values, and variables associated with the well that would read on well attributes are identified as training data and stored). Halsey discloses that the target is a reservoir layer (p. 4, section 0045-0047; p. 4, section 0049-p. 5, section 0051; properties corresponding to identifying reservoir layer data and  modeling reservoir layers are derived). 
Tong in view of Halsey does not disclose, but Sodhani does disclose based on a distance between the intermediate vector and a target vector being less than a predefined value, assigning the properties to the target (p. 9, sections 0079-0084; p. 11, sections 0099-0100; based on threshold distances, vectors are determined as similar and group properties are assigned to a target vector). The motivation for this is to standardize data types. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tong and Halsey to, based on a distance between the intermediate vector and a target vector being less than a predefined value, assign the properties to the target in order to standardize data types as taught by Sodhani.
Tong does not disclose, but Huang does disclose identifying the intermediate vector as the fusion vector (fig. 1a; p. 2, section 0035-p. 3, section 0040; an intermediate vector that is closest to a target in a particular class based on probability value is chosen as the output fusion vector). The motivation for this is to reduce false negative error rate with respect to a target in a particular class (p. 1, section 0004). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tong, Halsey, and Sodhani to identify the intermediate vector as the fusion vector in order to reduce false negative error rate with respect to a target in a particular class as taught by Huang.

As to claim 12, see the rejection to claim 5.

As to claim 19, see the rejection to claim 5.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Halsey, Sodhani, Huang, and Rajkumar (U.S. Publication 2019/0197396). 

As to claim 6, Tong does not disclose, but Rajkumar does disclose wherein the selected intermediate vector is within a specific confidence interval (p. 14, section 0160; a selected intermediate embedding/vector is used if a specific threshold of similarity/confidence is met). The motivation for this is to choose a best match. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Tong, Halsey, Sodhani, and Huang to have the selected intermediate vector be within a specific confidence interval in order to choose a best match as taught by Rajkumar.

As to claim 13, see the rejection to claim 6.

As to claim 20, see the rejection to claim 6.

Conclusion
As best understood, claims 2, 4, 9, 11, 16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612